Title: From James Madison to Hubbard Taylor, 25 April 1823
From: Madison, James
To: Taylor, Hubbard


        
          Dear Sir
          Montpelleir Apl. 25. 1823.
        
        The two tracts of land containing 1000 acres each on Panthers Creek belonging to my Neice Mrs. Willis and myself, ware sold several years ago to Mr Ben: Bell, & Mr Tapscott, who are settled on them. I just lern by a letter from the former, who holds the lower tract, that interfering claims backed by a recent running of lines are set up in behalf of adjoining proprietors; which if not rightly met, may have the effect of delaying payment, if not mutilating the premises. I have sujested to Mr. Bell his obligation to maintain the proper defence, & have taken the liberty of refering him to your information & advise in the case. I am sorry to add to the trouble you have heretofore so kindly taken in such business for your friends in this quarter, & particularly for myself; but knowing no source to which I could resort with the same prospect of success, I am constrain’d to ask this additional favor. Not being under the slightest impression that any danger now existed as to the titles or quantity of either of the tracts, there was no hesitation in binding ourselves to a general Warranty: which if the matter be not judiciously managed, may involve much delay and perplexity, and prove particularly inconvenient, by suspending payments which have been confidently relied on. We are anxious therefore that the steps proper in the case should be taken with a view to dispatch in bringing the questions to as speedy an issue as possible. If with a knowledge of all the circumstances and probabilities you should think it best to make a compromise, or even to avoid expense and delay by yielding to interfering pretensions you will oblige us by taking that course with the concurrence of the purchasers. In a word we are sensible that the best we can do is to confide entirely in your judgment as to what is best to be done. It may be expected that Mr. Bell, in consequence of my letter to him will write on the subject. But to guard against miscarriages and delays, it may not be amiss, on your receiving this, to drop him such information and suggestions as may be of immediate use, and lead to fuller communications between you.
        
        Your friends in this quarter are generally well. The exceptions are Mrs. Jno. Taylor who remains in her lingering condition, and Mrs. Jenkins who has been for some time very ill, and whose recovery is not yet certain. You have probably heard of the deaths of Mr. Jno. Taylors two sons William and Felix.
        In my own family there has been good health within the past year. My mother is enjoying it in her ninety second year. She joins Mrs. M. and myself in offering affectionate regards to yourself and all around you.
        
          J.M.
        
      